Citation Nr: 0603081	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-31 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for throat cancer as a 
result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1958; from May 1961 to May 1964; from October 1964 
to July 1973; and from June to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In February 2005, the Board remanded the claim for additional 
development.  

In August 2003, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Veterans Law Judge 
at the RO.  However, in a statement received by the RO in 
October 2003, the veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2005).  
Accordingly, the Board will proceed without further delay.


FINDING OF FACT

The veteran does not have throat cancer, to include squamous 
cell carcinoma of the oropharynx, as a result of his service.


CONCLUSION OF LAW

Throat cancer, to include squamous cell carcinoma of the 
oropharynx, was not incurred as a result of service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that he currently has residuals of 
throat cancer as a result of his active military service, to 
include as the result of Agent Orange exposure during active 
military service.  In this regard, the veteran has argued 
that his squamous cell carcinoma, which he has repeatedly 
referred to as "throat cancer," warrants presumptive 
service connection as a "respiratory cancer" under 
38 C.F.R. § 3.309(e).  

The veteran had active military service in the Republic of 
Vietnam during the Vietnam era; thus, he is presumed to have 
been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6).

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service incurrence of a 
malignant tumor, or tumor of the brain or spinal cord or 
peripheral nerves, may be presumed if manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1131; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (emphasis added).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  The appellant is not precluded, 
though, from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).

Service medical records are negative for any complaints, 
finding or diagnosis of squamous cell carcinoma.  The 
veteran's retirement examination report, dated in March 1976, 
shows that his "mouth and throat," and "lungs and chest," 
were clinically evaluated as normal.  

As for the post-service medical evidence, it consists of VA 
and non-VA treatment reports, dated between 1990 and 2005.  
This evidence shows that in 1998, the veteran began receiving 
treatment for symptoms that included swelling in the area of 
his left neck.  His treatment for these symptoms was 
primarily at the Loma Linda University Medical Center 
(LLUMC).  The LLUMC records show the following: the veteran 
underwent radiation therapy and chemotherapy for what was 
described as T4, N2, stage IV carcinoma of the oropharynx.  
An October 1998 computerized tomography (CT) scan report 
contains an impression noting an approximate 3 cm 
(centimeter) mass lesion in the left oropharynx, at the base 
of the tongue, displacing the ipsilateral neurovascular 
structures in the carotid space, but without any evidence of 
encasement, and a suggestion of compression of the left 
internal jugular vein.  An October 1998 pathology report 
contains a finding of "left base of the tongue mass biopsy, 
squamous cell carcinoma."  A December 1998 biopsy report of 
a tissue sample taken from a left oral pharyngeal mass 
contains a diagnosis of left oral pharyngeal mass: non-
keratinizing squamous cell carcinoma.  Reports, dated in 
March and April of 1999, describe the squamous cell carcinoma 
as being at the left tonsil and base of the tongue with 
extension down the left pharynx almost to the vocal cords.  A 
June 1999 CT scan report contains an impression noting 
distortion of the tongue base with fullness in the vallecula 
on the left and asymmetry of the epiglottis suggesting 
residual disease, and a 2 cm. node in the anterior triangle 
on the left, probably metastatic.  In July 1999, he underwent 
a left throat dissection and biopsy of the left tongue base.  
The operative report contains a postoperative diagnosis of 
squamous cell carcinoma of the left base of the tongue with 
lymph node metastases in the left neck status post radiation 
therapy and chemotherapy.  See also April 2001 letter from 
George D. Chonkich, M.D. (LLUMC physician).  

VA progress notes, dated between 1997 and 1999, contain 
October 1999 reports noting a history of CA (carcinoma) of 
the left base of the tongue and larynx, and left neck 
resection for cancer of the larynx.  

A statement from Les Yonemoto, M.D., dated in February 2003, 
indicates that the veteran's squamous cell cancer was a 
typical type of cancer of the throat.  Dr. Yonemoto stated 
that when the veteran was first examined in January 1999, the 
cancer mass was seen at the left base of the tongue, left 
tonsil area, left pharyngeal wall, and epiglottis.  Dr. 
Yonemoto also stated that the mass was in contact with the 
larynx at the epiglottis and arytenoids.  

In a statement from an LLUMC physician, George D. Chonkich, 
M.D., dated in March 2003, Dr. Chonkich stated that following 
completion of the chemotherapy and radiation for the squamous 
cell cancer of the left base of the tongue with involvement 
of the epiglottis and the pharyngoepiglottic fold, "there was 
no tumor visible in the larynx or throat" but, noted that 
there was a residual lymph node present in the left neck.  
Dr. Chonkich indicated that the veteran was being treated 
also by Dr. Yonemoto.  Dr. Chonkich also clarified that the 
tumor was located in the supraglottic portion of the 
veteran's larynx (voice box) as well as the base of the 
tongue.

In February 2005, the Board noted that Dr. Yonemoto's 
statement, and Dr. Chonkich's statement, were evidence that 
the veteran's cancerous tumor possibly involved the larynx.  
The Board indicated that cancer of the larynx may be 
presumptively service connected for veterans deemed to have 
been exposed to Agent Orange (as here), and that a remand was 
required for an opinion as to whether it is at least as 
likely as not that the veteran's throat cancer resulted in 
any cancer of the larynx.

In June 2005, the Board received an opinion from the 
aforementioned Dr. Chonkich, who indicated that he was 
currently the Chief of the Ear, Nose, and Throat Section of 
the VA Medical Center in Loma Linda.  Dr. Chonkich stated:

At the request of the compensation and 
pension clinic I have reviewed the entire 
claims file of patient [redacted].  The 
patient developed a squamous cell cancer 
of the L (left) oropharynx (base of the 
tongue) with extension to the 
pharyngoepiglottic fold and edema of the 
L side of the epiglottis (the 
supraglottic portion of the larynx).  
There was never a tumor on the epiglottis 
nor was there a tumor in the glottic or 
subglottic portion of the larynx.  His 
tumor is considered to be in the upper 
aerodigestive tract.

The Board finds that the claim must be denied.  Dr. 
Chonkich's June 2005 statement is highly probative evidence 
which shows that the veteran's squamous cell carcinoma was 
located in the left oropharynx, with extension to the 
pharyngoepiglottic fold.  The Board notes that Dr. Chonkich 
was one the veteran's treating physicians at LLUMC, and that 
his  June 2005 statement clarifies his March 2003 statement.  
In his June 2005 opinion he states that there was never a 
tumor on the epiglottis nor was there a tumor in the glottic 
or subglottic portion of the larynx, and that the veteran's 
tumor is considered to be in the upper aerodigestive tract.  
The only countervailing evidence are the notations of cancer 
of the larynx in the VA progress notes of October 1999.  
However, these statements appear to have been by history 
only, are not shown to have been based on a review of the 
veteran's C-file, and they are not supported by the CT scan 
reports or any other competent evidence.  The evidence of 
cancer of the larynx is therefore outweighed by the contrary 
evidence of record.  The law and regulations applicable to 
the instant appeal do not recognize cancer of the oropharynx 
with extension to the pharyngoepiglottic fold as entitled to 
a presumption of service connection on the basis of herbicide 
exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
Entitlement to service connection for throat cancer, to 
include squamous cell carcinoma of the oropharynx, with 
extension to the pharyngoepiglottic fold, on a presumptive 
basis is therefore denied.

With regard to the possibility of service connection on the 
basis of direct causation, see Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994), service medical records are negative for 
any evidence of squamous cell carcinoma of the oropharynx.  
The first evidence of this condition comes about 20 years 
after separation from service, and this period without 
treatment is evidence that there has not been a continuity of 
symptoms, and weighs heavily against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this regard, 
the Board notes that the medical evidence shows that the 
veteran had a long history of smoking, described as one pack 
of cigarettes per day for 52 years, and as a 50-pack-year 
smoking history.  See January 1999 LLUMC report; October 1998 
report from William W. Goral, M.D.  However, and in any 
event, there is no competent evidence showing that the 
veteran has squamous cell carcinoma of the oropharynx that 
was caused or aggravated by his service, to include as due to 
exposure to Agent Orange, or some other herbicide, during 
service.  Finally, there is no competent evidence showing 
that a malignant tumor became disabling to a compensable 
degree within one year of separation from active duty.  38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letters in March 
2001, (hereinafter "VCAA notification letter") that 
informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental the statement of the case (SSOC), 
he was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4142) 
for all evidence that he desired VA to attempt to obtain.  
The SOC and the SSOC notified the veteran of the provisions 
of 38 C.F.R. § 3.159(b)(1) which advises the veteran that VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded a VA examination covering the claimed disability, 
and a medical opinion has been obtained.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  


ORDER

Service connection for throat cancer, to include squamous 
cell carcinoma of the oropharynx, is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


